DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/24/2020, wherein claim 1 has been cancelled and new claims 2-27 have been added. Thus, claims 2-27 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the preamble of the claim sets forth a “method for sealing a leakage”, however none of the parameters/limitations set forth in the claim actually set forth a method for achieving said method.  Specifically, the parameters/limitations set forth in the claim describe/achieve introducing/placing a suction stent into a hollow organ, however there is no parameter/limitation that describes how exactly sealing of the leakage would occur and/or what 
Regarding claims 21, 23 and 25, which recite the limitation of “the porous shapeable material”, on line 1 of claim 21, line 3 of claim 23, and lines 2 and 4 of claim 25; there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Selden et al. (US PG Pub. 2012/0130467), hereinafter Selden.
Regarding claims 2, 19, 24 and 26, Selden discloses a method for sealing a leakage hollow organ, comprising the steps of introducing a suction stent (50) into the hollow organ such that the suction stent is provided with its longitudinal side at the leakage, the suction stent (50) having a tubular hollow body and, at least a central portion (52) of the tubular hollow body 
Regarding claim 27, Selden discloses the method of claim 2, and though it is not specifically disclosed the hollow organ is a gastrointestinal tract, it is stated that the stent/method could be used to maintain patency/seal a leak of an opening in a wall of a hollow organ ([0012], Lines 1-3 & [0024], Line 7); thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Selden, such that the hollow organ is a gastrointestinal tract, based on the need/treatment area of the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2, 3 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,058,413.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a method for sealing a leakage of a hollow organ of a human/animal body comprising the steps of introducing a suction stent into the hollow organ such that the suction stent is provided with its longitudinal side at the leakage, the suction stent having a tubular hollow body wherein at least a central portion has a fixed diameter and not being expandable; providing an endoscope or catheter with a tube, and introducing the endoscope or catheter into the hollow organ such that the tube is introduced into the hollow organ, wherein the step of introducing the suction stent into the hollow organ comprises introducing the suction stent through the tube into the hollow organ.  It is to be noted that omission, in the current application, of the additional structure set forth in the claims of U.S. Patent No. 10,058,413 with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774